DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for allowable subject matter:  
As to independent claim 1, Park (US 2019/0258338 A1, Published August 22, 2019) discloses an electronic device, comprising: 
a base layer (Park at Fig. 2, 5-6, encapsulation layer 133); 
a first sensing pattern disposed on the base layer and comprising a plurality of first mesh lines (Park at Figs. 2-4, first sensing electrodes 211; ¶ [0098]); 
a second sensing pattern disposed on the base layer and spaced apart from the first sensing pattern (Park at Figs. 2-4, second sensing electrodes 212; ¶ [0100]); 
a first sensing line electrically connected to the first sensing pattern (Park at Fig., 2; first transmission lines 231; ¶ [0072]); and 
a second sensing line electrically connected to the second sensing pattern (Park at Fig., 2; second transmission lines 232; ¶ [0080]), 
wherein each of the plurality of first mesh lines comprises at least one of a first end and a second end having a shape different from a shape of the first end, 

However, none of the prior art found by the Examiner discloses the bolded and italicized portion of claim 1 above.

As to independent claim 19, this claim is allowable for similar reasoning given above for claim 1.

As to claim 21, An discloses an electronic device, comprising:
a substrate (An at Fig. 1, substrate 10);
a display layer disposed on the substrate (An at Fig. 1, display unit 20) comprising a first electrode, a pixel definition layer disposed on a first portion of the first electrode, a light emitting layer disposed on a second portion of the first electrode, and a second electrode disposed on the light emitting layer and the pixel definition layer,…
a sensing pattern disposed on the display layer (An at Figs. 1, 4, 5, touch sensor 40), 
wherein the pixel definition layer comprises a pixel-defining opening exposing the second portion of the first electrode,
wherein the sensing pattern comprises an opening defined therein corresponding to the pixel defined opening, and a plurality of mesh portions surrounding the opening (An at Figs. 5, 7; ¶ [0067]), 

An does not disclose that the light emitting area comprises a first light emitting portion and a second light emitting portion.
An does not disclose that an area of the second light emitting portion is smaller than an area of the first light emitting portion.
However, Kim does disclose that the light emitting area comprises a first light emitting portion and a second light emitting portion (Kim at Figs. 3, 5A, slopes SL1 and SL2; ¶ [0089]-[0090])
Kim also discloses that an area of the second light emitting portion is smaller than an area of the first light emitting portion (Kim at Fig. 3)

The combination of An and Kim does not disclose that the second light emitting portion that protrudes in a direction from the first light emitting portion.
However, Lee4 does disclose that that the second light emitting portion that protrudes in a direction from the first light emitting portion (Lee at Fig .7).
The combination of An and Kim discloses a base OLED display device upon which the claimed invention is an improvement.  Lee discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of An and Kim the teachings of Lee for the predictable result of decreasing the weight of the substrate (Lee at ¶ [0103]) or providing a display apparatus with high flexibility and reduced abnormal transformation (Lee at ¶ [0104]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/18/2022